DETAILED ACTION
This action is in response to communication filed on 11 April 2022. Claims 1-15 are amended. Claims 16-18 have been added. No claim has been cancelled. Claims 1-18 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1) and further view of SHINTANI (US20150146255A1) and further view of GERLACH et al. (US20160034238A1).

As to claim 1, HÉLOT teaches an electronic device included in at least one area inside a vehicle, the electronic device comprising: a display having at least one area including a flexible characteristic (See fig. 1, par. 0044, wherein a display device for a motor vehicle is shown in a schematic perspective view. The display device 10 includes a flexible display apparatus; as taught by HÉLOT); an actuator module configured to support shape deformation of the at least one area of the display (See fig. 12, par. 0042, wherein two levers are arranged on the display apparatus, by way of which levers the display apparatus can be bent back and forth between the stowing position and the usage position; as taught by HÉLOT).
HÉLOT does not teach a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module, wherein the processor is configured to: determine positions of a plurality of users in the vehicle, determine properties of a plurality of contents controlled to be played by the plurality of users, perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the properties of the plurality of contents, and perform control to deform a boundary between the plurality of virtual areas into a specified shape, and wherein the plurality of contents include contents received or mirrored from a mobile device of at least one user of the plurality of users.
In similar field of endeavor, LEE teaches a memory configured to store at least one application program (See fig. 1, par. 0078, wherein the storage unit 160 can store various programs for signal processing and control by the controller 150, and may also store processed video, audio and data signals. The storage unit 160 may include a flash memory, a hard disc, SD or XD memory), a RAM, a ROM, an EEPROM, a magnetic memory, a magnetic disk or an optical disk; as taught by LEE); and a processor electrically connected to the display, the memory, and the actuator module (See fig. 1, par. 0009, wherein a controller searches for a user location and controls the drive unit so that the at least one part of the flexible display unit is transformed depending on the searched-for user location; as taught by LEE), wherein the processor is configured to: determine positions of a plurality of users in the vehicle (See figs. 17-18B, par. 0172, wherein if the multiple users are searched for, the image display device 100 according to the embodiment of the present invention selects at least one user; as taught by LEE), and perform control to deform a boundary between the plurality of virtual areas into a specified shape (See figs. 17-18B, par. 0171, wherein the controller 150 bends at least one part of the flexible display unit 172 so that an optimal view is provided depending on each of the searched-for user locations; as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT device to include the teachings of LEE wherein a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module, wherein the processor is configured to: determine positions of a plurality of users in the vehicle, and perform control to deform a boundary between the plurality of virtual areas into a specified shape. Such a person would have been motivated to make this combination as an aspect of the detailed description is to provide an image display device that is capable of improving a sense of immersion using characteristics of a flexible display unit that can be bent or be twisted (LEE, par. 0008).
HÉLOT and LEE do not teach determine properties of a plurality of contents controlled to be played by the plurality of users, perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the properties of the plurality of contents, and wherein the plurality of contents include contents received or mirrored from a mobile device of at least one user of the plurality of users.
In similar field of endeavor, SHINTANI teaches determine properties of a plurality of contents controlled to be played by the plurality of users (See fig. 3, par. 0028, wherein the display content on the screen and the priority level are stored correspondingly to each other in the priority setting table 32; as taught by SHINTANI), perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the properties of the plurality of contents (See fig. 3, par. 0028, wherein when system settings for the display content are provided on one screen and the copy function for the display content is provided on the other screen, the display area is split in a ratio of 8:2 because the priority level of system settings and the copy function are set to “8” and “2,” respectively; as taught by SHINTANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of SHINTANI to determine properties of a plurality of contents controlled to be played by the plurality of users, perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the properties of the plurality of contents. Such a person would have been motivated to make this combination as even though one user performs the operation, which requires some time to complete, on the first screen, the user can continue to operate in a state where the display area is secured on the third screen being displayed as split screens. The other user can also concurrently operate on the second screen. This ensures a screen displayed as split screens with a split ratio according to the circumstances, thus enhancing the operability on the screen displayed as split screens (SHINTANI, par. 0036).
HÉLOT, LEE and SHINTANI do not teach wherein the plurality of contents include contents received or mirrored from a mobile device of at least one user of the plurality of users.
In similar field of endeavor, GERLACH teaches wherein the plurality of contents include contents received or mirrored from a mobile device of at least one user of the plurality of users (See figs. 1C-1D, par. 0032, wherein FIG. 1C shows a mirroring protocol screen 140 that appears after the user selects the mirroring protocol icon 125. The mirroring protocol screen 140 is rendered by the mobile device 102 and mirrored onto the head unit 101. The mirroring protocol screen 140 displays icons corresponding to mobile applications stored on the mobile device 102 that are compatible with the mirroring protocol, such as the mobile gas price search application icon 142 b, the mobile music application icon 144 b, and the mobile review and recommendation application icon 146 b; as taught by GERLACH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE and SHINTANI device to include the teachings of GERLACH wherein the plurality of contents include contents received or mirrored from a mobile device of at least one user of the plurality of users. Such a person would have been motivated to make this combination as illustrative embodiments enable functionality of mobile software applications to be accessible to users of in-vehicle head units from within in-vehicle software. Illustrative embodiments also enable users of in-vehicle head units to access relevant application contexts located deep within a mobile application directly from within in-vehicle software applications, without having to manually navigate through intermediate screens of the mobile application (GERLACH, par. 0007).

As to claim 8, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 1. LEE further teaches determine properties of first contents controlled to be played by a first user and second contents controlled to be played by at least one second user,  performs control to divide a screen area of the display into a plurality of virtual areas, and control the specified shape deformation to cause the boundary between the plurality of virtual areas to be bent forward with respect to the display, when the first user and the at least one second user among the plurality of users are in the vehicle (See figs. 17-18B, par. 0172, wherein the image display device 100 divides the flexible display unit 172 into at least two regions so that the optimal view is provided with respect to each of the multiple users and transforms the regions that results from the division at different angles in different directions so that the regions that result from the division face toward the users, respectively; as taught by LEE). SHINTANI further teaches based on the determination of the properties (See fig. 3, par. 0028, wherein when system settings for the display content are provided on one screen and the copy function for the display content is provided on the other screen, the display area is split in a ratio of 8:2 because the priority level of system settings and the copy function are set to “8” and “2,” respectively; as taught by SHINTANI).

As to claim 9, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 8. SHINTANI further teaches control the division of the plurality of virtual areas to cause a first virtual area corresponding to first contents to be larger in size than a second virtual area corresponding to the second contents (See fig. 3, par. 0028, wherein when system settings for the display content are provided on one screen and the copy function for the display content is provided on the other screen, the display area is split in a ratio of 8:2 because the priority level of system settings and the copy function are set to “8” and “2,” respectively; as taught by SHINTANI). HÉLOT further teaches when the first contents are related to travel of the vehicle (See par. 0014, wherein a part of the viewing side, on which various content can be displayed to a vehicle occupant, is in this case concavely curved in the usage position; as taught by HÉLOT). 

As to claim 10, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 8. SHINTANI further teaches control the division of the plurality of virtual areas to cause a first virtual area corresponding to first contents to be larger in size than a second virtual area corresponding to second contents, when the first contents are irrelevant to travel of the vehicle and include contents related to a specified resolution (See fig. 3, par. 0028, wherein when system settings for the display content are provided on one screen and the copy function for the display content is provided on the other screen, the display area is split in a ratio of 8:2 because the priority level of system settings and the copy function are set to “8” and “2,” respectively; as taught by SHINTANI).


As to claim 11, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 1. LEE further teaches wherein determine the properties of the contents controlled to be played by the plurality of users (See figs. 17A-18B, par. 0172, wherein the image display device 100 divides the flexible display unit 172 into at least two regions so that the optimal view is provided with respect to each of the multiple users and transforms the regions that results from the division at different angles in different directions so that the regions that result from the division face toward the users; as taught by LEE) and performs control to output a sound for specific contents, when the plurality of users are in the vehicle (See pars. 0179-0180, for example par. 0180, wherein the controller 150 controls the first and second audio output units so that of the first and second audio output units, one that is positioned closer to the searched-for user outputs a greater amount of sound than the other; as taught by LEE). SHINTANI further teaches based on the determination of the properties (See fig. 3, par. 0028, wherein when system settings for the display content are provided on one screen and the copy function for the display content is provided on the other screen, the display area is split in a ratio of 8:2 because the priority level of system settings and the copy function are set to “8” and “2,” respectively; as taught by SHINTANI). 

As to claim 15, HÉLOT teaches a vehicle comprising an electronic device in at least one area of the vehicle, wherein the electronic device includes: a display having at least one area including a flexible characteristic (See fig. 1, par. 0044, wherein a display device for a motor vehicle is shown in a schematic perspective view. The display device 10 includes a flexible display apparatus; as taught by HÉLOT); an actuator module configured to support shape deformation of the at least one area of the display (See fig. 12, par. 0042, wherein two levers are arranged on the display apparatus, by way of which levers the display apparatus can be bent back and forth between the stowing position and the usage position; as taught by HÉLOT).
HÉLOT does not teach a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module, and wherein the processor is configured to: determine positions of a first user relevant to travel of the vehicle and at least one second user irrelevant to travel of the vehicle in the vehicle;  determine a first property of first contents controlled to be played by the first user and a second property of second contents controlled to be played by the at least one second user, perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the first property of the first contents and the second property of the second contents, and perform control to deform a boundary between the plurality of virtual areas into a specified shape, and wherein the second contents include contents received or mirrored from a mobile device of the at least one second user.
In similar field of endeavor, LEE teaches a memory configured to store at least one application program (See fig. 1, par. 0078, wherein the storage unit 160 can store various programs for signal processing and control by the controller 150, and may also store processed video, audio and data signals. The storage unit 160 may include a flash memory, a hard disc, SD or XD memory), a RAM, a ROM, an EEPROM, a magnetic memory, a magnetic disk or an optical disk; as taught by LEE); and a processor electrically connected to the display, the memory, and the actuator module (See fig. 1, par. 0009, wherein a controller searches for a user location and controls the drive unit so that the at least one part of the flexible display unit is transformed depending on the searched-for user location; as taught by LEE), and wherein the processor is configured to: determine positions of a first user relevant to travel of the vehicle and at least one second user irrelevant to travel of the vehicle in the vehicle (See figs. 17-18B, par. 0172, wherein if the multiple users are searched for, the image display device 100 according to the embodiment of the present invention selects at least one user; as taught by LEE), and perform control to deform a boundary between the plurality of virtual areas into a specified shape (See figs. 17-18B, par. 0171, wherein the controller 150 bends at least one part of the flexible display unit 172 so that an optimal view is provided depending on each of the searched-for user locations; as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT device to include the teachings of LEE wherein a memory configured to store at least one application program; and a processor electrically connected to the display, the memory, and the actuator module, and wherein the processor is configured to: determine positions of a first user relevant to travel of the vehicle and at least one second user irrelevant to travel of the vehicle in the vehicle; and perform control to deform a boundary between the plurality of virtual areas into a specified shape. Such a person would have been motivated to make this combination as an aspect of the detailed description is to provide an image display device that is capable of improving a sense of immersion using characteristics of a flexible display unit that can be bent or be twisted (LEE, par. 0008).
HÉLOT and LEE do not teach determine a first property of first contents controlled to be played by the first user and a second property of second contents controlled to be played by the at least one second user, perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the first property of the first contents and the second property of the second contents, and wherein the second contents include contents received or mirrored from a mobile device of the at least one second user.
In similar field of endeavor, SHINTANI teaches determine a first property of first contents controlled to be played by the first user and a second property of second contents controlled to be played by the at least one second user (See fig. 3, par. 0028, wherein the display content on the screen and the priority level are stored correspondingly to each other in the priority setting table 32; as taught by SHINTANI), perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the first property of the first contents and the second property of the second contents (See fig. 3, par. 0028, wherein when system settings for the display content are provided on one screen and the copy function for the display content is provided on the other screen, the display area is split in a ratio of 8:2 because the priority level of system settings and the copy function are set to “8” and “2,” respectively; as taught by SHINTANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT and LEE device to include the teachings of SHINTANI to determine a first property of first contents controlled to be played by the first user and a second property of second contents controlled to be played by the at least one second user, perform control to divide the at least one area of the display into a plurality of virtual areas, based on the determination of the first property of the first contents and the second property of the second contents. Such a person would have been motivated to make this combination as even though one user performs the operation, which requires some time to complete, on the first screen, the user can continue to operate in a state where the display area is secured on the third screen being displayed as split screens. The other user can also concurrently operate on the second screen. This ensures a screen displayed as split screens with a split ratio according to the circumstances, thus enhancing the operability on the screen displayed as split screens (SHINTANI, par. 0036).
HÉLOT, LEE and SHINTANI do not teach and wherein the second contents include contents received or mirrored from a mobile device of the at least one second user.
In similar field of endeavor, GERLACH teaches and wherein the second contents include contents received or mirrored from a mobile device of the at least one second user (See figs. 1C-1D, par. 0032, wherein FIG. 1C shows a mirroring protocol screen 140 that appears after the user selects the mirroring protocol icon 125. The mirroring protocol screen 140 is rendered by the mobile device 102 and mirrored onto the head unit 101. The mirroring protocol screen 140 displays icons corresponding to mobile applications stored on the mobile device 102 that are compatible with the mirroring protocol, such as the mobile gas price search application icon 142 b, the mobile music application icon 144 b, and the mobile review and recommendation application icon 146 b; as taught by GERLACH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE and SHINTANI device to include the teachings of GERLACH wherein  the second contents include contents received or mirrored from a mobile device of the at least one second user. Such a person would have been motivated to make this combination as illustrative embodiments enable functionality of mobile software applications to be accessible to users of in-vehicle head units from within in-vehicle software. Illustrative embodiments also enable users of in-vehicle head units to access relevant application contexts located deep within a mobile application directly from within in-vehicle software applications, without having to manually navigate through intermediate screens of the mobile application (GERLACH, par. 0007).

As to claim 18, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 1. HÉLOT further teaches wherein the actuator module comprises: a motor; and at least one main frame connected with the motor and brought into contact with a rear surface of the display (See figs. 8-12, par. 0049, wherein the adjusting apparatus includes an electric motor by way of which the lever 28 can be pivoted about the axis of rotation 36; as taught by HÉLOT), wherein the at least one main frame moves on at least one rail included in the actuator module (See figs. 8-12, par. 0050, wherein during the bending-up of the display apparatus 12 into the usage position, the end region 32 is guided in the linear guide 34, wherein the end region 32 can move relative to the display apparatus 12 but, in so doing, always remains in contact with the display apparatus 12, more specifically with the linear guide 34; as taught by HÉLOT).   

Claims 2, 4-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1) and further view of SHINTANI (US20150146255A1) and further view of GERLACH et al. (US20160034238A1) and further view of KIM et al. (KR20150033355A).

As to claim 2, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 1. LEE further teaches wherein the processor is further configured to control the shape deformation of the at least one area of the display (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE). 
HÉLOT, LEE, SHINTANI and GERLACH do not teach when a first requirement that at least one piece of content is controlled to be played on the display by at least one user among the plurality of users, a second requirement that the at least one piece of content controlled to be played includes visual information, and a third requirement that manual driving is performed by the at least one user with regard to travel of the vehicle are satisfied.
In similar field of endeavor, KIM teaches when a first requirement that at least one piece of content is controlled to be played on the display by the at least one user among the plurality of users, a second requirement that the at least one piece of content controlled to be played includes visual information (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM), and a third requirement that manual driving is performed by the at least one user with regard to travel of the vehicle are satisfied (See fig. 1, par. 0123, wherein when the user of the external terminal which is the acquaintance of the operator knows the movement route to the specified destination after the movement route (233) in which the external terminal is moving is looked at the user follows to the destination location; as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI and GERLACH device to include the teachings of KIM when a first requirement that at least one piece of content is controlled to be played on the display by at least one user among the plurality of users, a second requirement that the at least one piece of content controlled to be played includes visual information, and a third requirement that manual driving is performed by the at least one user with regard to travel of the vehicle are satisfied. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 4, HÉLOT, LEE, SHINTANI and GERLACH teach the limitations of claim 1. SHINTANI further teaches determine a property of contents controlled to be played by a first user (See fig. 3, par. 0028, wherein the display content on the screen and the priority level are stored correspondingly to each other in the priority setting table 32; as taught by SHINTANI).
HÉLOT, LEE, SHINTANI and GERLACH do not teach when the first user relevant to travel of the vehicle among the plurality of users is in the vehicle, and perform control to deform the at least one area of the display in a direction corresponding to a position of the first user, when the property of the contents is related to the travel of the vehicle.
In similar field of endeavor, KIM teaches when the first user relevant to travel of the vehicle among the plurality of users is in the vehicle, and perform control to deform the at least one area of the display in a direction corresponding to a position of the first user, when the property of the contents is related to the travel of the vehicle (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI and GERLACH device to include the teachings of KIM when the first user relevant to travel of the vehicle among the plurality of users is in the vehicle, and perform control to deform the at least one area of the display in a direction corresponding to a position of the first user, when the property of the contents is related to the travel of the vehicle. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 5, HÉLOT, LEE, SHINTANI, GERLACH and KIM teach the limitations of claim 4. KIM further teaches perform control to divide a screen area of the display into a first virtual area and a second virtual area included in the plurality of the virtual areas (See figs. 12-14, par. 0144, wherein if in the control unit (180), the portable terminal (100) is rotated to the direction of the direction of the operator or the passenger , the screen partition mode is activated and if the function of navigation screen is divided with the nearing or the direct touch gesture of the user to two or more first and second domains , the function of navigation screen is indicated in the above-mentioned divided first area and the screen of the dissimilar function which is in the current execution can be indicated in the above-mentioned divided second part with the function of navigation; as taught by KIM).

As to claim 6 HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 5. KIM further teaches control the division of the first virtual area and the second virtual area to cause the first virtual area corresponding to the position of the first user to be larger in size than the second virtual area (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM).

As to claim 7, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 5. LEE further teaches control the actuator module to deform a-the boundary between the first virtual area and the second virtual area into a-the specified shape (See figs. 19A-19B, par. 0175, wherein the left region and the right region are distinguished from each other with a dashed line c in between; as taught by LEE).

As to claim 12, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 1. LEE further teaches deform at least one area of the display corresponding to a control interface in a direction corresponding to a position of a first user (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE).
HÉLOT, LEE, SHINTANI, GERLACH do not teach when the first user relevant to travel of the vehicle among the plurality of users, is in the vehicle and the control interface is displayed on the display.
In similar field of endeavor, KIM teaches when the first user relevant to travel of the vehicle among the plurality of users, is in the vehicle and the control interface is displayed on the display (See figs. 12a-19b, pars. 0157-0159, for example par. 158, wherein in the state where the control unit (180) the content (396) is copied as shown in (b) of fig. 19, if the portable terminal (100) is rotated to the driver direction, the function of navigation screen (310) is activated and the abovementioned copied content (396) is pasted in the route input window (397) within the function of navigation screen (310); as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI, GERLACH device to include the teachings of KIM when the first user relevant to travel of the vehicle among the plurality of users, is in the vehicle and the control interface is displayed on the display. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 13, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 1. HÉLOT further teaches control the shape deformation of the at least one area of the display to cause a first area of the display corresponding to a control interface to form a specified slope with a second area other than the first area (See fig. 6, par. 0056, wherein the display apparatus 12 is now illustrated in its upwardly bent usage position; as taught by HÉLOT).
HÉLOT, LEE, SHINTANI, GERLACH do not teach when the control interface is displayed on the display.
In similar field of endeavor, KIM teaches when the control interface is displayed on the display (See figs. 12a-19b, pars. 0157-0159, for example par. 158, wherein in the state where the control unit (180) the content (396) is copied as shown in (b) of fig. 19, if the portable terminal (100) is rotated to the driver direction, the function of navigation screen (310) is activated and the abovementioned copied content (396) is pasted in the route input window (397) within the function of navigation screen (310); as taught by KIM). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI, GERLACH device to include the teachings of KIM when the control interface is displayed on the display. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

As to claim 14, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 1. LEE further teaches perform control to deform at least one area of the display corresponding to a control interface (See fig. 9c, par. 0132, wherein the controller 150 bends the flexible display unit 172 so that at least one part of the flexible display unit 172 gets closer to the searched-for location of the user “u”; as taught by LEE).
HÉLOT, LEE, SHINTANI, GERLACH do not teach in a direction corresponding to a position of a second user that is irrelevant to travel of the vehicle among the plurality of users, when the plurality of users are in the vehicle and the control interface is displayed on the display.
In similar field of endeavor, KIM teaches in a direction corresponding to a position of a second user that is irrelevant to travel of the vehicle among the plurality of users, when the plurality of users are in the vehicle (See fig. 10, par. 0133, wherein the control unit (180) indicates the function of navigation screen (310) in the first area of the touch screen (151) and if the portable terminal (100) is gradually rotated in the state indicating at least one dissimilar function (for example, the application) screen (320) which is in the execution in the second part of the touch screen (151) with the function of navigation to the driver direction , the above-mentioned dissimilar functional screen (320) disappears on the touch screen (151) and the function of navigation screen (310) indicates on the touch screen (151) to be gradually full by increasing the display size; as taught by KIM) [The APP in fig. 10 could be any application not relevant to map or navigation] and the control interface is displayed on the display (See figs. 12a-19b, pars. 0157-0159, for example par. 158, wherein in the state where the control unit (180) the content (396) is copied as shown in (b) of fig. 19, if the portable terminal (100) is rotated to the driver direction, the function of navigation screen (310) is activated and the abovementioned copied content (396) is pasted in the route input window (397) within the function of navigation screen (310); as taught by KIM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI, GERLACH device to include the teachings of KIM in a direction corresponding to a position of a second user that is irrelevant to travel of the vehicle among the plurality of users, when the plurality of users are in the vehicle and the control interface is displayed on the display. Such a person would have been motivated to make this combination as the portable terminal and the method for controlling the same according to the invention have the effect that if it is sensed in the state where the portable terminal providing the function of navigation is set at the vehicle interior that the portable terminal is rotated to the operator or the passenger direction, the information qualified to the operator or the passenger is provided (KIM, par. 0005). The motivation to combine is the same as that used for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1) and further view of SHINTANI (US20150146255A1) and further view of GERLACH et al. (US20160034238A1) and further view of OTSUKA (US20160362116A1).

As to claim 3, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 1. HÉLOT further teaches wherein the processor is further configured to perform control to return the deformed display to a shape before the shape deformation (See fig. 12, par. 0026, wherein the display apparatus is bent from the usage position into the stowing position as soon as an ignition of the motor vehicle has been deactivated; as taught by HÉLOT). 
HÉLOT, LEE, SHINTANI, GERLACH do not teach when autonomous driving is set by at least one user with regard to travel of the vehicle among the plurality of users after the at least one area of the display is deformed.
In similar field of endeavor, OTSUKA teaches when autonomous driving is set by at least one user with regard to travel of the vehicle among the plurality of users after the at least one area of the display is deformed (See par. 0040, wherein during manual driving, the HMI 7 receives a request to switch to autonomous driving from the driver of the host vehicle V. During manual driving, the HMI 7 may also receive a request to start the autonomous driving possibility determination mode from the driver of the host vehicle V. A request to switch to autonomous driving and a request to start the autonomous driving possibility determination mode may be input via an input operation on the operation buttons or the touch panel or via a voice input to the microphone; as taught by OTSUKA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI, GERLACH device to include the teachings of OTSUKA when autonomous driving is set by at least one user with regard to travel of the vehicle among the plurality of users after the at least one area of the display is deformed. Such a person would have been motivated to make this combination as there is a need for  an autonomous driving device that can prevent the driving state from being switched from manual driving to autonomous driving if there is a possibility that the autonomous driving operation suitable for the actual traveling environment will not be performed (OTSUKA, par. 0005) [It is deemed that deactivation of ignition is analogous to autonomous driving as the driver is not in control anymore].



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over HÉLOT et al.  (US20170083047A1) in view of LEE et al. (US20140354791A1) and further view of SHINTANI (US20150146255A1) and further view of GERLACH et al. (US20160034238A1) and further view of TAN (US20120109451A1).

As to claim 16, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 1. HÉLOT, LEE, SHINTANI, GERLACH do not teach further comprising a sensor module disposed in the at least one area of the display, wherein the processor is further configured to exclude receipt of at least some signals for a user input applied to a control interface, according to a direction of the user's access to the display that is detected based on the sensor module, when the control interface is displayed on the display.
In similar field of endeavor, TAN teaches further comprising a sensor module disposed in the at least one area of the display, wherein the processor is further configured to exclude receipt of at least some signals for a user input applied to a control interface, according to a direction of the user's access to the display that is detected based on the sensor module, when the control interface is displayed on the display (See par. 0040, wherein the controller 30 is further configured to determine whether a user is a driver or a passenger using, for example, sensors 48 in the seats of the vehicle, or cameras or other visual or tactile sensors in the vehicle to determine whether the driver or a passenger is using a particular feature. The controller 30 is thus configured to control availability of some of the system operations for performance by the vehicle user interface system 12 based on the selected policy setting and whether the user is a driver or a passenger; as taught by TAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI, GERLACH device to include the teachings of TAN further comprising a sensor module disposed in the at least one area of the display, wherein the processor is further configured to exclude receipt of at least some signals for a user input applied to a control interface, according to a direction of the user's access to the display that is detected based on the sensor module, when the control interface is displayed on the display. Such a person would have been motivated to make this combination as it has been discovered that a need exists for a vehicle user interface system, such as a navigation or communication system, that is capable of controlling availability of system operations based on the jurisdiction in which the vehicle is present (TAN, par. 0007).

As to claim 17, HÉLOT, LEE, SHINTANI, GERLACH teach the limitations of claim 1. HÉLOT, LEE, SHINTANI, GERLACH do not teach wherein the processor is further configured to exclude receipt of at least some signals for a user input applied to a control interface, when the vehicle travels at a specified critical speed or more or is manually driven by at least one user among the plurality of users in the case where the control interface is displayed on the display.
In similar field of endeavor, TAN teaches wherein the processor is further configured to exclude receipt of at least some signals for a user input applied to a control interface, when the vehicle travels at a specified critical speed or more or is manually driven by at least one user among the plurality of users in the case where the control interface is displayed on the display (See par. 0040, wherein an address entry function and a point of interest search function are among the navigation operations which can be locked out or restricted. Also, the controller 30 can limit the number of characters that could be entered in a navigation system or the functions that are available to accept the character entry. These character and function limitations can be limited by, for example, the speed of the vehicle; as taught by TAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HÉLOT, LEE, SHINTANI, GERLACH device to include the teachings of TAN wherein the processor is further configured to exclude receipt of at least some signals for a user input applied to a control interface, when the vehicle travels at a specified critical speed or more or is manually driven by at least one user among the plurality of users in the case where the control interface is displayed on the display. Such a person would have been motivated to make this combination as it has been discovered that a need exists for a vehicle user interface system, such as a navigation or communication system, that is capable of controlling availability of system operations based on the jurisdiction in which the vehicle is present (TAN, par. 0007).

Response to Arguments 
Applicant argues that [“Therefore, the applied references fail to disclose or render obvious the above- identified claim features recited in independent claims 1 and 15. As such, the rejection of claims 1 and 15 under 35 U.S.C. § 103 is improper. Accordingly, withdrawal of the rejection is respectfully requested” (Page 9)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20180293043A1
2017-04-05
Screen mirroring from personal electronic devices to transportation vehicle display screens
US20130219072A1
2013-02-20
Screen mirroring method and apparatus thereof
US20090019492A1
2007-07-11
Systems and methods for mirroring and transcoding media content
US7849135 B2
2004-04-09
Sharing content on mobile devices
US20150082241A1
2014-09-16
Method for screen mirroring and source device thereof


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174